Title: To Thomas Jefferson from Tench Coxe, 22 June 1796
From: Coxe, Tench
To: Jefferson, Thomas


                    
                        Sir
                        Philadelphia June 22d. 1796.
                    
                    I have in my possession one of your letters inclosed to me on the 12th. instant, the other has been sent to Mr. Monroe. I presumed them  to be duplicates. It will always give me pleasure Sir, to evince by attention to these little matters, my dispositions in regard to things of greater importance.
                    It seems Europe is not yet to have Peace. The french have opened the Campain on the side of Italy by a small action which ended favorably, and a great one in which they have taken the Austrian Generalissimo and 8000 prisoners, with further losses to the combined powers. It is probable the regeneration of Genoa will be the consequence, and troubles in Sardinia, Naples, and other parts of Italy, as also in Corsica. The Turks too will feel encouragement from this victory, and the dispositions to peace in the German Councils cannot fail to be increased. Money from England to the Italian and German powers will again be wanted and she is really not in a political or commercial condition to meet new demands. The disturbances of Europe, and her Colonies increase and multiply. Our chances of inconvenience are therefore continued; and if old causes of apprehension are diminished some new ones appear. Tis certain, that the french seem disposed to be less careful about inconveniencies to us from their measures against their principal Enemy, and that some bad leaves are in their hands from the book of precedent. Something has gone wrong in the Algerine affair, but as I know Nothing but from the acts of our Government, as published in the Gazettes, I am unable to say what it is, how it might have been prevented, or how it may be remedied.
                    I do not think we shall be involved in a rupture with any power, but I fear that we shall suffer considerable injury in 1796. The benefits resulting from some circumstances of the day may enable us to bear them, but many individual Sacrifices seem highly probable, in cases of property. In regard to political relations it seems to me pretty certain, that the US. will not have any power in a disposition effectually favorable towards them. I think a state of things rather better might have been accomplished, and might perhaps yet; but I do not perceive any ground to expect that we shall really put things into a more agreeable train. Being very retired in the Bosom of a large family and really, as to great public affairs, Spectator tantum, I may not be correct, but such are my impressions. With respectful consideration, I am, Sir Yr. mo. obedt. & humble Servant
                    
                        Tench Coxe
                    
                